Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-50, 53-54 and 57-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 37, the applicant claims “a dental electronic device… comprising an elongated body…a thrust pin arranged to cooperate with a connection tip… each tip comprising…”. It is unclear if the applicant is trying to claim the combination of a single connection tip and the body, the sub-combination of just the body being configured to work with a variety of connection tips or the combination of the body with several connection tips.  In response from the election and in view of the claims, the claims are being interpreted as the combination of the body and a single connection tip.  The applicant should amend the claim to positively claim the connection tip since the connection tip is currently not clear based on “a connection tip selected from a range of connection tips and being locked inside the elongated body”.  It is noted that the current claim language is only claiming a body that is configured to work with a plurality of connection tips but only requires one connection tip. If applicant wishes to claim a plurality of tips applicant should amend the claim to be a “system” or a “kit”.

With respect to claim 42, the limitation “a thermowell of a thrust axis” is indefinite. It is unclear how an axis can have a thermowell. The applicant should amend the claims to clarify what structure constitutes the thrust axis/thermowell, however for examination purposes, the limitations with respect to the thrust axis are being interpreted as the structure of the thrust pin. Furthermore, the limitation “integral with a thermowell of a thrust axis” is indefinite. It is unclear how the thermowell is integral with the threaded rod.
Regarding claim 43, the limitation “below a thrust axis” is indefinite. As such is relative and the device can be rotated it is unclear how the vibrating device is structurally oriented.
With respect to claim 54, the limitation “each connection tip of the range of connection tips” and “an outer periphery of each connection tip” is unclear.  It is noted as discussed above in detail, that for examination purposes, only a single connection tip is being claimed, therefore, it is unclear what the applicant is trying to claim with respect to the limitation “each connection tip” since only a single connection tip is being positively claimed.  Further the limitation “its outer periphery” and “whose pins” are unclear so to what structure the claimed elements are located on.  Further “the inner wall” lacks antecedent basis.  
In view of these issues, the claims were interpreted as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 37-41, 44-45, 54, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2017/0224935) in view of Hodosh (US 6,159,161).
Regarding claims 37, 41, 44-45, Hoffmann discloses a dental electronic device for use in a plurality of applications ([0037] describes a plurality of applications) with controlled thrust in FIGS. 1-3, Comprising: an elongated body (18) within which is positioned a battery ([0112], [0154], “charge a battery in the injection device”, “rechargeable battery”) supplying an electric motor (42/44; [0018], “a motor”) driving a thrust pin (46), a connection tip (14/12/16) selected from a range of connection tips (as only one is construed to be required it is the selected one) and being locked inside the elongated body ( as shown in FIG. 4), wherein the thrust pin is arranged to cooperate with the connection tip (the thrust pin 46 cooperates with the connection tip 14 via cartridge 16, i.e. the resistive force of the tip on the cartridge allows the thrust pin to dispense the material), each tip (14/12)  of the range of connection tips (as only one is construed to be required it the selected tip) comprising i) fastening means (32) for retention inside said elongated body ([0073], “various catches which are complementary in shape and design to recesses located on the inner wall of the distal end of the handle”) and ii) recognition features which are activated when the tip is connected ([0143] “the control unit 62 may detect a number and type of needles, and determine an appropriate needle speed”; [0091] regarding the  barcode on cartridge which is part of the tip, [0096]) and cause initialization of one of a plurality of control programs previously integrated in an electronic card and connected to a control button (58; [0093], “on/off switch”) placed on the outer face of the elongated body (58 is a switch on the handpiece body) to control the electric motor according to the desired control program of the tip so as to drive the tip initialized as a result of the recognition features 
In the event there is any question to the wired/wireless disclosed configurations being in a single embodiment (the placement of the removable battery). However, It would be obvious to one of ordinary skill in the art to modify the various teaching to incorporate the components into the handpiece as disclosed for the purpose of making the device portable.
Hoffmann teaches the injection device being wirelessly controlled by the control unit and some of the components on the control unit being integrated in the injection device [0097] 
However, Hodosh teaches a body (20) which houses an electronic card (200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hoffmann, by requiring that the electronic card by housed in the body, as taught by Hodosh, for the purpose of making the device portable with the control programs.
Regarding claims 38-40, Hoffmann discloses the claimed invention substantially as claimed as set forth above.
Hoffmann further discloses wherein the device has a battery ([0154], “rechargeable battery”) 
Hoffmann fails to teach (claim 38) wherein the elongated body comprises, on a rear end farthest from a working end, a first space with a cylindrical profile which is closed by a cover to receive the battery in a lower part thereof; (claim 39) wherein an upper part of the first space is configured for the positioning and fastening of the battery above the electronic card which has an elongated profile to be arranged above the electric motor and the thrust pin to cooperate with a control button positioned in the upper and outer part of the elongated body; (claim 40) wherein the elongated body comprises, in an extension of the first space, a guiding base configured to position in an extension of the battery, the electric motor for driving a drive shaft along a thrust axis.
However, Hodosh teaches a dispensing apparatus in FIG. 3 and 9 with a battery compartment (60) which is in a first space (space of 26) which houses the microprocessor, motor, and battery) which is cooresponding in shape to the components (it would have been obvious to modify the shape of the components to be cylindrical to correspond to cylindrically shaped components . In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144) and is on the end farthest from the working end and is closed by a cover (26); wherein the upper part of the first space is configured for the position and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hoffmann, by requiring wherein  (claim 38) wherein the elongated body comprises, on a rear end farthest from a working end, a first space with a cylindrical profile which is closed by a cover to receive the battery in a lower part thereof; (claim 39) wherein an upper part of the first space is configured for the positioning and fastening of the battery above the electronic card which has an elongated profile to be arranged above the electric motor and the thrust pin to cooperate with a control button positioned in the upper and outer part of the elongated body; (claim 40) wherein the elongated body comprises, in an extension of the first space, a guiding base configured to position in an extension of the battery, the electric motor for driving a drive shaft along a thrust axis, as taught by Hodosh, for the purpose of 
Regarding claims 54 and 57, Hoffmann discloses the invention substantially as claimed as set forth above.
Hoffmann fail(s) to teach (claim 54) wherein each connection tip of the range of connection tips comprises a hollow cylindrical body comprising an internal bore and, on an outer periphery of each connection tip, locking means which comprises a quarter-turn bayonet system comprising pins, extending from the cylindrical body, that cooperate with housings of complementary shapes formed in an inner wall of the elongated body; (claim 57) wherein the internal bore of the hollow cylindrical body 
However, Hodosh teaches a dental device with a connection tip (34) which has a hollow cylindrical body comprising a bore (36) on its outer periphery locking means which comprises a quarter-turn bayonet system (36 is a quarter turn bayonet) whose pins extending from the cylindrical body (pins formed by 34/36), extending from the cylindrical body, cooperate with housings of complementary shapes (38) formed in the inner wall of an elongated body (30); wherein the internal bore of the hollow cylindrical body comprises, on the side of the locking means, a first opening (opening of 36) allowing the passage and positioning of the thrust axis in the connection tip (28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hoffmann, by requiring (claim 54) wherein each connection tip of the range of connection tips comprises a hollow cylindrical body comprising an internal bore and, on an outer periphery of each connection tip, locking means which comprises a quarter-turn bayonet system comprising pins, extending from the cylindrical body, that cooperate with housings of complementary shapes formed in an inner wall of the elongated body; (claim 57) wherein the internal bore of the hollow cylindrical body comprises on a side of a locking means a first opening to cause the passage and positioning of a thrust axis in the connection tip, as taught by Hodosh, for the purpose of providing a connection means to secure the tip for treatment.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2017/0224935) in view of Hodosh (US 6,159,161) in view of Pokras (US 5,647,851).
Regarding claim 43, Hoffmann/Hodosh discloses the claimed invention substantially as claimed as set forth above.
Hoffmann fail(s) to teach further comprising below a thrust axis, a vibrating device connected to the electronic card to cause wave diffusion inside a corresponding tip.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hoffmann/Hodosh, by requiring further comprising below a thrust axis, a vibrating device connected to the electronic card to cause wave diffusion inside a corresponding tip, as taught by Pokras, for the purpose of providing a vibration to dislodge the contents of the syringe.
Claims 46 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2017/0224935) in view of Hodosh (US 6, 159,161) in view of Armbruster (US 5,322,511).
Regarding claim 46, Hoffman/Hodosh discloses the claimed invention substantially as claimed as set forth above.  
Hoffmann/Hodosh fail(s) to teach (claim 46) wherein the recognition features comprises pads arranged on a periphery of the tip activating a switch disposed on the electronic card to initialize the one of the plurality of control programs corresponding to the tip locked in the elongated body; (claim 48) further comprising a coding device ensuring angular pre-positioning of each connection tip when it is positioned in the elongated body; (claim 49) wherein the coding device is formed by a flat surface located on an outer periphery of a hollow cylindrical body; (claim 50) wherein a flat surface has an extension coming outside a hollow cylindrical body. 
However, Armbruster teaches (claim 46) wherein the recognition features comprises pads (98) arranged on a periphery of the tip activating a switch (124) disposed on the electronic card to initialize the one of the plurality of control program corresponding to the tip locked in the elongated body; (claim 48) further comprising a coding device (52, as the coding device is broadly described in the claims to be a flat surface it is construed as such) ensuring the angular pre-positioning of each connection tip when it is positioned in the elongated body;  wherein the coding device is formed by a flat surface (52 is a flat 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hoffmann/Hodosh, by requiring (claim 46) wherein the recognition features comprises pads arranged on a periphery of the tip activating a switch disposed on the electronic card to initialize the one of the plurality of control programs corresponding to the tip locked in the elongated body; (claim 48) further comprising a coding device ensuring angular pre-positioning of each connection tip when it is positioned in the elongated body; (claim 49) wherein the coding device is formed by a flat surface located on an outer periphery of a hollow cylindrical body; (claim 50) wherein a flat surface has an extension coming outside a hollow cylindrical body, as taught by Armbruster, for the purpose of providing a signal to dispense a material based on a treatment condition.  
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2017/0224935) in view of Hodosh (US 6,159,161) in view of Meerbeek (US 2016/0317267).
Regarding claim 47, Hoffmann/Hodosh discloses the claimed invention substantially as claimed as set forth above.
Hoffmann/Hodosh fail(s) to teach further comprising connection means for placing the dental electronic device on a charging base to ensure the maintenance and the electric charging of the battery.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hoffmann, by requiring further comprising connection means for placing the dental electronic device on a charging base to ensure the maintenance and the electric charging of the battery, as taught by Meerbeek/Hodosh, for the purpose of making the device portable.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2017/0224935) in view of Hodosh (US 6,159,161) in view of Dolk (US 2014/0378911).
Regarding claim 53, Hoffmann/Hodosh discloses the claimed invention substantially as claimed.
Hoffmann/Hodosh fail(s) to teach wherein the control button comprises a thin oblong-shaped slat having an elongated profile implanted in the upper part of the body wherein the elongated profile is above the connection zone traversed by the thrust pin.
However, Dolk teaches a control button (8) which is a thing oblong shaped slat (FIGS. 4a-c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hoffmann/Hodosh, by requiring wherein the control button comprises a thin oblong-shaped slat having an elongated profile implanted in the upper part of the body wherein the elongated profile is above the connection zone traversed by the thrust pin, as taught by Dolk, for the purpose of providing sufficient surface area to press a button to control the device.  
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2017/ 0224935) in view of Hodosh (US 6,159,161) in view of IIo (US 9,861,751).
Regarding claim 58, Hoffmann/Hodosh discloses the claimed invention substantially as claimed as set forth above.

However, IIo discloses a cylindrical body (14) with a threaded head (14c) having in its centar a hole (hole which receives 15) allowing fastening of a needle holder (opening of 14 which holds 28) and a part of a needle (28) cooperating with the hole to come out inside the bore in order to tightly cooperate with a capsule (15)  filled with liquid and provided with a push rod (22) coming in to contact with the thrust axis when said tip is locked inside the elongated body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hoffmann/Hodosh, requiring wherein a hollow cylindrical body of the connection tip for performing simple or vibration anesthesia comprises, opposite the first opening, a threaded head having in its center a hole of small diameter opening inside an internal bore, said threaded head to cause the fastening of a needle holder, a part of a needle cooperating with the hole positioned inside the bore in order to tightly cooperate with a capsule filled with anesthetic liquid and provided with a push rod coming into contact with a cylindrical plunger along a thrust axis when said tip is locked inside the elongated body, as taught by Ilo, for the purpose of dispensing a liquid with a interchangeable cartridge.
Allowable Subject Matter
Claims 42 and 59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive. 
	On page 11, applicant argues Hoffmann fails to teach “the recognition features causes initialization according to the correspondence between each connection tip and associated control program integrated in the electronic card”. However, Hoffmann teaches [0032], the processor is the electronic card which stores instructions for treatment; [0037] describes a plurality of applications that are stored; [0095] teaches “parameters such as injection depth may be manually input into the controller system. These may be pre-defined, e.g. there may be a fixed number of options”. That is as a tip is selected a specific depth is defined in a controller for the parameters of the tip. As set forth above underbroadest reasonable interpretation the cartridge is construed as part of the tip, thus applicant’s argument is not found to be persuasive.
	On page 12, applicant argues Hoffmann fails to teach the details of claim 37 with respect to the dependent claims. However, such is addressed above.
	For these reasons applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/               Examiner, Art Unit 3772      

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
8/16/2021